GARDNER, J.
(dissenting). — The majority opinion in this case strikes down the act in question (referred to as House Bill No. 4) for the reason, as' they conceive it, that the journal of the Senate fails to affirmatively show an exáct compliance with the provisions of section 62 of our Constitution. I consider the question one of the gravest importance — one fraught with great dangers to the stability of our laws. The rule established by an unbroken line of authorities in this state — and, indeed, there has been no diversity in .the courts as to the same — is' that a. statute is presumptively valid and constitutional,- and that-the burden-is *560on him who assails the statute as violative of any particular clause of the Constitution to show that it does in fact contravene the particular provision of the fundamental law.
In the recent case of Lovejoy v. City of Montgomery, 180 Ala. 473, 61 South. 597, this court said: “It is a solemn thing * * * to strike down a statute. A statute is, at least presumably, an expression by the people of their will through their representatives selected by them for the purpose of making their laws. * * * ‘He who assails a statute on the ground that it is unconstitutional assumes the burden of vindicating his position beyond a reasonable doubt.’ * * * Presumptively, therefore, all statutes are constitutional, and the burden is on him who assails a statute as violative of a particular clause of the Constitution to show that it does, in fact, contravene the particular provision of the fundamental law.”
Clearly, therefore, the burden' is upon those who assail the statute here involved to convince this court beyond a reasonable doubt that section 62 of the Constitution has been violated. That section reads as follows:
“No bill shall become a law until it shall have been referred to a standing committee of each house, acted upon by such committee, in session, and returned therefrom, which facts shall affirmatively appear upon the journal of each house.”
The journal of the Senate, in reference to the particular bill in question, discloses the following action thereon:
Senate Journal, pages 809, 813 to 815, inclusive, and 824. Fifteenth Day.
MESSAGE FROM THE HOUSE.
Mr. President:
The House has originated and passed the following bills: ❖ Hi Hi
H. 4 Also—
To establish the court of county commissioners for Covington county, Alabama, and sends same herewith to the Senate .without engrossment and with notice and proof attached. * * *
W. F. Herbert, Clerk.
HOUSE MESSAGE.
The House Bills in the foregoing message were severally read once and'referred to appropriate standing committees as follows:
*561H. B. 349 to committee on local legislation.
H. B. 287 to committee on revision of laws.
H. B. 474 to committee on judiciary.
Senate Journal, pages 919 and 920. Sixteenth Day.
Mr. Milner, chairman of the standing committee on.revision of laws, reported that said committee, in session, had acted on the following bills and ordered same returned to the Senate with a favorable report, and they were severally read a second time and placed on the calendar, to-wit: * * *
By Mr. Hardage.
H. 4. To establish the court of county commissioners for Covington county, Alabama. * * *”
This journal therefore shows that House Bill No. 4 was included in the message from the House, and it affirmatively states that all the bills in the said “foregoing message” were severally read once and referred to appropriate standing committees. In naming the committees and the bills House Bill No. 4 seems to have been omitted. The journal next affirmatively shows that a standing committee — the committee on revision of laws — favorably reported on said House Bill No. 4.
The sole question therefore is whether or not a mere clerical error omitting House Bill No. 4 in the designation of the committee shall work the destruction of a law and cause it to be declared violative of section 62 of the Constitution. That the language used affirmatively shows a reference of the bill to a standing committee and a report thereon by a designated standing committee, is without question. It is argued, however, that as the journal fails to disclose the particular committee to which the bill was referred, we are not permitted to assume or to infer that the committee reporting the bill was the committee to which it had been referred. This argument, in my opinion, is fallacious, for the simple reason that it indulges a presumption against the law, and a presumption against a due performance of duty by sworn officers, when by an unbroken rule of all the authorities the presumption is directly to the contrary, and is in favor of the regularity of the passage of the law and the due performance of their duties by the lawmakers and sworn officers of the state. In my opinion, the reasonable inference to be drawn from the language used is that the committee reporting the bill was the committee to which it had been referred.- I find nothing in section 62 of the Constitution- which" prohibits the court from hold*562ing that that section has been complied with by a construction of the journal based upon a reasonable and logical inference from the language there used. To do this we do not have to presume a fact, but simply, upon the facts stated in the journal, as reasonable beings, to draw a reasonable inference therefrom. The language above quoted from the journal would clearly lead to the natural inference that the committee reporting the bill was the committee to which it had been referred. Does any one on this account have a reasonable doubt that such in fact was the case? Indeed, does it not appear — reasonably appear — that the omission to designate House Bill No. 4 in naming the committees was but a clerical error ?
We have no case holding to the contrary.- None of our decisions hold to so strict and literal an interpretation of this section of the Constitution as do the majority in this case. The case of Homrighausen v. Knoche, 58 Kan. 646, 50 Pac. 879, is, to my mind, directly in point, and sustains the conclusion I have reached here. See, also, Osburn v. Staley, 5 W. Va. 85, 13 Am. Rep. 640.
If it appears by reasonable and natural inference that this section has been complied with, I am unable to see what harm could result; but, on the other hand, it appears to my mind that the provision of section 62, under the construction here given, would be fraught with much more mischief than was ever the evil attempted to be remedied by it. It is a well-recognized rule that Constitutions are to be given liberal construction, and should not be technically construed. A Constitution should be interpreted carry out the great principles-of government, and not to defeat them. As said by Mr. Black in his work on Constitutional Law (2d Ed.) p. 67:
“A Constitution is not to be interpreted on narrow or technical principles, but liberally and on broad general lines, in order that it -may accomplish the objects of its establishment and carry out the great principles of government. * * * Constitutions * * * ‘declare the organic law of a state. ■ They deal with larger topics and are couched in broader phrase than legislative acts or private muniments. . They do not undertake to define with minute precision in the manner of the latter, and hence their just interpretation is not. always to be reached by the application of similar methods.’ ‘A Constitution of government does not, and cannot, from its nature, depend in any great degree upon mere verbal criticism, or upon the import of single words.’ ”
*563The construction placed upon this section of the Constitution by the majority is, in my opinion, violative of this well-recognized rule. I am further of the opinion that the conclusion reached in this case is diametrically opposed to the conclusion reached in the case of Walker v. City of Montgomery, 139 Ala. 468, 36 South. 23, cited by all subsequent cases upon this provision of the Constitution, and recognized as the leading authority in this state on the question.
The citation of the case in the majority opinion discloses that it is still considered the leading authority; and yet in that very case the court was bound to hold that the provisions of section 62 of the Constitution had been complied with, from a natural and reasonable inference drawn from the language of the journal. That case presents the exact converse, as I view it, of what we have here. No one questions the proposition that under the language of section 61 it is of equal importance that the journal affirmatively disclose that the committee to which the bill was referred had acted upon it in session. In short, it must be conceded that it is just as necéssary for the journal to affirmatively show an action by the committee to which the bill was referred as it is to show to what committee it was referred.
The Walker Case, swpra, discloses that the journal affirmatively showed that the bill was referred to the committee on local legislation. On page 479 of the opinion, speaking of the language of the journal respecting the return of the bill to the House by that committee, is the following:
“The journal, it is conceded, does affirmatively show that this bill was referred to the committee on local legislation, a standing committee of the house. In respect of action in committee on the bill and of its return to the House the journal contains the following entries:
“ ‘BILLS ON SECOND BEADING.
“ ‘The chairman of the several standing committees reported that the committees, in session, had acted favorably upon the following bills:
“ ‘H. 467. To provide for the apportionment and collection of unpaid taxes in any new county formed under the Constitution and laws of this state.
“ ‘H. 29. To amend subdivision 7 of section 1144 of the Code of Alabama.
*564“ ‘H. 435. To authorize street railway companies in this state to increase their capital stock.
“ ‘S. 109. To alter and rearrange the boundaries of the city of Montgomery, extending the corporate limits of said city. (Note. February 12. S. 109 reported without recommendation and placed upon the calendar.)
“ ‘H. 193. To amend section 3504 of the Code of 1896.
“ ‘The above and foregoing bills, having been returned to the House, were read a second time and placed on the calendar.’ (We have substituted asterisks in the, places of many other Senate and House Bills.)
“Upon considerations already adverted to, we are of opinion that these entries upon the journal affirmatively show that Senate Bill 109 was returned from the committee into the House, and that the action had by the committee was had in a session of the committee.”
I have referred to the House Journal of 1903, and find that the above quotation taken therefrom and set out in the opinion as quoted above truly represents all that the journal discloses in reference thereto, with the exception, as noted, of a number of other bills included in the general list. Let it therefore be noted that the journal of the House in that case did not affirmatively disclose that the bill had been acted on by the committee on local legislation, to which it was referred. The only reference in regard thereto is the following: “The chairmen of the several standing committees reported that the committees in session had acted favorably upon the following bills.”
It does not state, and it is nowhere disclosed except by natural inference, of course, that the committee on local legislation favorably reported Senate Bill 109, there under consideration.
The argument made in the case here under review is equally applicable to the record as shown in the opinion in the Walker Case. Who can say that the journal of the House in that case affirmatively shows that the committee on local legislation favorably reported that bill, or whether it might have been included in the report of another committee ? But the court drew from the language used the natural inference that the committee to which the bill had been referred was the committee which had favorably reported it. That is the exact converse of the situation we *565have here. The Senate Journal here does show a reference of the bill to a standing committee and a report thereon by a standing committee — the commitee on revision of laws. Why, then, should we not draw the reasonable and natural inference that the committee reporting the bill- was the committee to which it had been referred, just as the court in the Walker Case drew the natural inference that the committee to which the bill had been referred was the committee which made the favorable report thereon? This question was fairly before the court in the Walker Case. It seems to have been there treated as a matter of course by the able counsel for the respective sides. It cannot be said to have been overlooked by the writer of the opinion. He refers to the “general statement” on.the journal, in which this bill must be held to be included, saying:
“So that part of the general statement [italics supplied] would stand as applying as well to S. 109 as to the other bills embraced in the entry.”
Not only that, but the very language of the journal is set out in full in the opinion in that case. The opinion concludes:
“We concur with the city court in holding the act * * * was enacted in consonance with the requirements of section 62 of the Constitution.”
The writer of the opinion in that case -is regarded by the legal profession as having been one of the ablest jurists ever on the bench of this state.
In my opinion,-therefore, the conclusion reached by the majority in this case is in the very teeth of the conclusion of the court in. the 'Walker Case, sufra. Both decisions cannot consistently stand as the law of this state. The conclusion reached in the Walker Case is.consistent not only with the rule in regard to the liberal construction of our Constitution, but with sound reason and common sense, and I can see no. good cause for departing therefrom. ,
I forego a further expression of my views, but the question is one of such great importance that I felt it not inappropriate to thus briefly state them. I therefore cannot concur in the conclusion reached by the majority, and respectfully dissent.
Mayfield, J., concurs, in the foregoing opinion.